Citation Nr: 0333083	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  00-16 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than March 12, 1998, 
for the assignment of a total rating for compensation 
purposes by reason of individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted the veteran a 
total rating for compensation purposes by reason of 
individual unemployability, effective from March 12, 1998, 
the date of receipt of his claim for such benefits.  The 
veteran appealed the effective date of the award.  

In November 2000, the veteran and his wife testified at a 
personal hearing held before a hearing officer at the RO.  In 
October 2001, the veteran testified at a video-
teleconference, with the undersigned Veterans Law Judge 
presiding.  

In a January 16, 2002, decision, the Board denied the veteran 
entitlement to an effective date earlier than March 12, 1998, 
for the assignment of a total rating for compensation 
purposes by reason of individual unemployability.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans' Claims (Court).  

In an April 2003 order, the Court granted the Secretary's 
unopposed Motion for Remand of the Board's January 2002 
decision and to Stay Further Proceedings.  Pursuant to the 
actions requested in the Motion, the Court vacated the 
Board's decision and remanded the issue of entitlement to an 
effective date earlier than March 12, 1998, for the 
assignment of a total rating for compensation purposes by 
reason of individual unemployability to the Board for further 
development and adjudication pursuant to the newly amended 
duty to notify requirements under the Veterans' Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA).  




REMAND

In the January 2002 decision, the Board addressed the VCAA 
and noted that all required notice and development action 
specified in the new statute had been complied with during 
the pendency of the appeal.  The Board found that the  
statement of the case and supplemental statement of the case 
satisfied the requirement at 38 U.S.C.A. § 5103 (West 2002) 
of the new statute and that the duties to assist provided 
under the new statute at 38 U.S.C.A. § 5103A (West 2002) had 
also been fulfilled, in that all evidence and records 
identified by the veteran as plausibly relevant had been 
collected, a VA examination had been provided, VA medical 
records were obtained and associated with the claims folder, 
and the veteran had testified at a personal hearings.  

The Secretary's unopposed Motion argues that the newly 
amended duty to notify requirements under the VCAA did not 
meet the standard erected by the legislation.  The amended 
regulations require VA to inform the claimant which evidence 
VA will seek to provide and which evidence the claimant is to 
provide.  See Quartuccio v. Principi, 16 Fed. App. 183, 186-
87 (2002) (decided subsequent to the Board's June 13, 2002 
decision).  

The aforementioned Motion also argues that VA failed to 
adequately discuss the amended duty to notify with respect to 
the veteran's claim.  Specifically, VA failed to discuss the 
provision that the required notice to the veteran of the 
information and evidence necessary to substantiate his claim, 
indicate what portion of any such information or evidence is 
to be provided by which party, and failed to discuss whether 
the documents that it referenced, or any other document in 
the record, satisfied that requirement, citing Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (also decided 
subsequent to the Board's June 13, 2002 decision).  Hence, 
because VA failed to adequately address the newly amended 
duty to notify requirements, VA did not consider all 
applicable provisions of law and provide an adequate 
statement of reasons or bases for its decision.  See 
Quartuccio, 16 Fed. App. at 187; Charles, 16 Vet. App. at 
373-74.  

Recent decisions of the Federal Court in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003), and in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, 
-7010 (Fed. Cir. Sept. 22, 2003) have also addressed 
shortcomings of VA in its application of VCAA.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim on 
appeal.  A general form letter, prepared 
by the RO, not specifically addressing the 
earlier effective date issue is not 
acceptable.  The letter should inform the 
appellant of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

2.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and that all requested development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




